Quillian, Justice,
dissenting. From the third division of the majority opinion I am compelled to dissent. If the check marked “in full, balance, all funds due” was issued by the guardian and accepted by the ward without the express requirements of Code § 49-312 having been met, the settlement was not binding upon the ward. Those requirements are full disclosure by the guardian of his accounts and full knowledge by the ward of his legal rights; otherwise, the settlement may be reopened within four years.
The evidence adduced upon the trial concerning this issue was *520the testimony of the guardian and ward, together with the final returns filed by the guardian with the ordinary. The ward testified when she accepted the check in the form of a receipt she did not know the judgment for $2,000 paid by the guardian to the administrator of Loyce York with the ward’s funds was not a valid demand but, on the contrary, void and unenforceable. The guardian did not pretend that he apprized the ward of all the facts concerning the distribution of her funds, but on direct examination he testified broadly that she was familiar with the facts concerning the use to which he had put the money. On cross-examination, the guardian admitted he did not inform her that the judgment was void. He further testified that he discussed the status of the ward’s estate and the disbursements made by him as her guardian with her attorney. He stated in the course of his testimony that, regardless of whether she knew her legal rights, knowledge of her rights in reference to the disbursement of her funds was imputable to her because of 'the information he gave her attorney concerning those matters. However, he frankly conceded that he did not, when in conference with the ward’s attorney, apprize him of the fact that the judgment was void, but on the contrary he furnished the lawyer with a copy of his returns to the ordinary showing the judgment had been paid. There was nothing on the face of the returns, which were introduced into evidence, that indicated the judgment was not valid.
We recognize the familiar rule referred to in the petition for certiorari “that notice to an attorney is notice to the client employing him, and that knowledge of an attorney is knowledge of his client, when such notice and knowledge come to the attorney in and about the subject matter of his employment.” Mathis v. Blanks, 212 Ga. 226 (1) (91 SE2d 509). However, the rule is not applicable where the attorney does not know the material facts relating to his client’s business although he made reasonable inquiry concerning the same. This is particularly true where he is prevented from learning such material facts by representations made by the party who, as in this case, seeks to invoke the application of the rule as to the client’s vicarious knowledge of facts known to the attorney. American Freehold *521&c. Co. v. Walker, 119 Ga. 341 (46 SE 426). Both the ward and her attorney were warranted in assuming that the returns exhibited to them by the guardian showed a genuine account of credits to which the guardian was entitled, and that the judgment shown by the returns in the satisfaction of which he had applied $2,000 of the ward’s funds was valid, and a legal demand against the ward’s estate. The record shows the ward’s entire estate consisted of $2,800 in the hands of the guardian. In the circumstances related, which conclusively appears from the uncontradicted evidence submitted upon the trial of the case, it is apparent the ward when she settled with the guardian and gave him the receipt previously discussed did not have full knowledge of her legal rights.
Where the ward’s attorney was not advised of the fact that the judgment was not binding and enforceable, and on the contrary was simply informed by the guardian and shown by his returns to the ordinary that the judgment entered in DeKalb Superior Court against him had been paid from the ward’s funds, the attorney was given no information concerning the invalidity of the judgment that he could impart to his client and the client had no actual or imputed knowledge or notice that the judgment was not an enforceable demand against her estate.
The guardian, however, insists that it was the duty of the attorney employed by the ward to inquire into the status of her estate to have inspected the record, ascertained the judgment paid from her funds was void and to have imparted that information to the ward before she accepted the check from him marked “in full, balance, all funds due.” He further insists that there is a presumption that the attorney did his duty and informed the ward of the invalidity of the judgment paid from her funds. If, in the circumstances stated, any such presumption arose, it was conclusively rebutted by the ward’s proof. The ward, an unimpeached witness, positively testified that she did not, prior to accepting the check, know the judgment in question was void. In this situation the familiar rule of evidence is applicable: “Bare presumptions of law give way to testimony, which may shift the burden of proof or of proceeding to the op*522posite party, and he is then not entitled to prevail upon the presumption alone.” Ginn v. Johnson, 74 Ga. App. 35, 38 (38 SE2d 753). See Jones v. Weichselbaum, 115 Ga. 369 (41 SE 615); Seaboard Air-Line R. v. Walthour, 117 Ga. 427 (43 SE 720); Western & A. R. v. Henderson, 167 Ga. 22 (144 SE 905); Georgia R. & Power Co. v. Shaw, 40 Ga. App. 341, 350 (149 SE 657).
The guardian also suggests in his brief that the record was constructive notice to the ward’s attorney, even if he did not examine it, that the judgment was in fact void. But, in this case we are not dealing with mere constructive notice, but the question of whether the ward when settling with the guardian had knowledge that the judgment was void and knew that it was not a legal demand against her estate for the payment of which the guardian was not entitled to credit. Code § 49-312 is explicit in the requirement that the ward have full knowledge of her legal rights, and that a settlement to be binding upon the ward must have been made after the guardian made a full exhibit of his accounts to her. The returns exhibited to her attorney showing the payment of a judgment from her funds but not disclosing that the judgment was void were not such full exhibit of the guardian’s accounts as is contemplated by the statute.
No principle of law is more firmly established than that constructive notice to an agent or attorney does not serve as a valid imputation of knowledge to his principal or client. Orient Ins. Co. v. Williamson, 98 Ga. 464, 467 (25 SE 560); Liverpool &c. Ins. Co. v. Hughes, 145 Ga. 716 (89 SE 817); Lee v. Metropolitan Life Ins. Co., 158 Ga. 517, 523 (123 SE 737). See Faircloth v. Taylor, 147 Ga. 787, 788. (4) (95 SE 689); Van Treeck v. Travelers Ins. Co., 157 Ga. 204, 207 (121 SE 215). Moreover, as is pointed out in Jordan v. Harber, 172 Ga. 139, 161, supra, a case relied upon by the majority: “The presence and assistance of an independent legal adviser, representing the ward, at the time of the settlement between guardian and ward, may, if the facts warrant, remove the imputation of undue influence by the guardian over the ward, but such independent counsel and advice will not relieve the guardian of the neces*523sity of making a full disclosure; and where a guardian settles with his ward and the ward is represented by counsel of his own selection, but the guardian fails to disclose facts not shown by his reports to the probate court, and of which the ward or his counsel have no knowledge, such release and settlement will be set aside, where it does not appear that the ward received substantially all that he was entitled to.”
The evidence demanded the grant of a judgment notwithstanding the verdict.
I am authorized to state that Presiding Justice Head joins me in this dissent.